DETAILED ACTION
This Office Action is responsive to the amendment filed on 11/18/2021.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claim 1-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, WO2015/197434 (Wang’434), in view of Wang et al, WO2015/150467 (Wang’467).
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference (for claims 1-14).
Regarding claim 16: As discussed in paragraph 11 of the previous Action, the first polymerization step of the process of Wang’434 is performed in a slurry reactor.
Regarding claim 17: As discussed in paragraph 11 of the previous Action, the first polymerization step of the process of Wang’434 is performed in a gas phase reactor.

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive.
Applicant argues that the desired properties of haze and flexural modulus are not taught by the cited references. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant; see In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). As discussed in the previous Office Action, Wang’434 and Wang’467 are both directed towards the production of propylene compositions comprising a vinylcycloalkane (co)polymer as a nucleating agent; barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to modify the composition of Wang’434 by adding the nucleating agent in combination with a propylene copolymer carrier, as taught by Wang’467, to facilitate its incorporation into the overall composition. It is therefore unpersuasive to merely argue that the prior art does not seek to solve the same problem as applicant.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…" as that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (MPEP § 2112).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (MPEP § 2113). As discussed in the previous Action, the combination of Wang’434 and Wang’467 render obvious a composition which appears to be the same as that which would be produced by the claimed process; it is therefore reasonably expected that it would have the same properties. It is therefore not persuasive to argue that the desired properties would not be met by the prior art reference(s) individually.
Applicant argues that the claimed invention yields unexpected results in the form of a balance of tensile modulus and haze, citing the examples disclosed in the instant specification.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range; see In re Clemens,
Inventive examples IE1 to IE3 disclose compositions made by combining a propylene composition with a propylene copolymer (PP-c) and the commercially available nucleating agent Millad 3988®. For all inventive examples, the propylene composition comprises a first fraction which comprises propylene and 0.5% by weight ethylene and a second fraction which comprises propylene and 4.5% by weight ethylene and the propylene copolymer (PP-c) comprises a first fraction of propylene and 0.5% by weight ethylene and a second fraction containing 1.0% by weight ethylene (see Table 1 of the instant specification). In contrast, the claimed invention reads on the production of a blend wherein the propylene composition comprises a first fraction containing 0.0 to 1.0% by weight of at least one of ethylene and a C4 to C10 olefin comonomer and a second fraction containing propylene and 4.5 to 20% by weight of at least one of ethylene and a C4 to C10 olefin comonomer. The propylene composition used in the cited examples is not commensurate in scope with the range of polymers recited by the instant claims. Similarly, the claimed invention only requires the propylene copolymer (PP-c) to be a copolymer of propylene and 0.5 to 2.5% by weight of one or more comonomers chosen from ethylene and a C4 to C10 olefin; the claim therefore reads on the use of a single polymer rather than the blend of first and second fractions as recited in the instant claims. Finally, the claimed invention only requires the use of an alpha nucleating agent; applicant’s use of a single commercial product Millad 3988® is not commensurate in scope with the broad range of compounds that would fall within the scope of the generic phrase “alpha nucleating agent”.
Additionally, note that the examples disclose compositions containing the propylene composition in an amount of 22.0, 42.0, or 59.6% by weight; the propylene .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765  

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765